In each of five proceedings, resulting in orders reducing assessments on real property for successive years, relator entered a bill of costs, inclusive of an item of fifty dollars for term fees. Order denying appellants’ motion for an order retaxing each bill of costs by striking therefrom the item of fifty dollars for term fees and retaxing said bills of costs accordingly, reversed on the law, without costs, and motion granted to the extent of reducing the item of fifty dollars to the sum of twenty dollars in each bill of costs, without costs. The proceedings were necessarily on the Special Term calendar at the October, 1938, Term, when they were referred; at the May, 1939, Term, when the matters came om for determination in conjunction with a motion to confirm a referee’s report; and at the June, 1939, Term, during which additional testimony was taken. The making and entering of orders of resettlement do not warrant the granting of term fees, nor may such fees be allowed during the term a cause is before an official referee to hear and report, as *928such referee acts as a supplement of the Supreme Court, but not as a part thereof. (Matter of Brock, 245 App. Div. 5, 10.) Within the meaning of section 1504, subdivision m, of the Civil Practice Act, the proceedings were finally disposed of on the calendar of the Special Term at its June, 1939, Term, and that term is excluded from allowance for term fees. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur. [See, also, ante, p. 922.]